                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA


In the Matter of:

Diocese of Davenport,                                                       Case No. 06-02229-lmj11

                         Debtor


          ORDER AND NOTICE REGARDING HEARING (COURTROOM—TESTIMONY) ON:

Settlement Trustee’s Motion to Authorize Final Distribution and Terminate Settlement Trust (#462),
                     Objections by Unknown Tort Claimants (#473 and #474),
                           and Response by Settlement Trustee (#475)
                             (date entered on docket: June 14, 2019)


        It is hereby Ordered that:

          (1) The hearing on the contested matter will commence on July 31, 2019 at 1:30 p.m. CDT in
Courtroom 2 at the U.S. Courthouse Annex, 110 East Court Avenue, Des Moines, Iowa. The time
allotted for the presentation of evidence and arguments shall not exceed 2 hours. (The hearing is limited
to determining whether either or both of the objecting parties may file their claims despite the expiration of
the filing deadline. It is not a hearing to determine whether the claims are allowable and entitled to an
award. Under section 11.6 of the confirmed plan, that determination is made under either the “unknown
tort claim matrix process” or the “unknown tort claim litigation process.” See Docket Number 262 at
document page numbers 26 through 28.)

        (2) The parties shall be prepared to proceed on the date and time indicated above. Attire and
demeanor must be appropriate to the seriousness of the occasion. Only attorneys and their employees
may carry cell phones and other portable communication devices into the courthouse location identified
above, and devices that cause audible sound must be turned off in the courtroom.

       (3) If a party intends to rely upon exhibits not already filed with the court and previously
exchanged, that party shall submit those exhibits to the assigned judge’s chambers and provide a copy to
the opposing party by July 24, 2019.


                                                                            /s/ Lee M. Jackwig
                                                                            Lee M. Jackwig
                                                                            U.S. Bankruptcy Judge




Parties Receiving this Notice and Order from the Clerk of Court:
Electronic Filers in this Chapter Case; Claimant’s Appearing on Docket Number 467
